Citation Nr: 0105071	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision issued in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for a back condition.  The veteran appealed that 
decision and the case was referred to the Board for appellate 
review. 


FINDINGS OF FACT

1.  A rating decision in March 1985 denied reopening a 
previously denied claim of entitlement to service connection 
for a back condition.

2.  Evidence received since the March 1985 rating decision is 
either cumulative and redundant, or is not, by itself or in 
connection with evidence previously assembled, of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
back condition.


CONCLUSIONS OF LAW

1.  The March 1985 RO decision denying a reopening of a claim 
for service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2000).

2.  The evidence received since the March 1985 RO decision is 
not new and material, and the veteran's claim for service 
connection for a back condition is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for a back condition was 
originally denied by the RO in October 1975.  In April 1980, 
the RO reopened the claim and again denied service connection 
for a back condition.  The veteran entered a notice of 
disagreement with this decision and the RO issued a statement 
of the case, but the veteran never filed a substantive appeal 
to this decision.  In November 1983, October 1984, and March 
1985, the RO denied subsequent attempts by the veteran to 
reopen his claim for service connection for a back condition.  
The veteran was notified of each denial and of his appellate 
right, most recently by letter dated and issued April 3, 
1985.  As the veteran did not file a notice of disagreement 
with the March 1985 decision within one year of notice of the 
decision, the Board finds that the March 1985 RO rating 
decision became final.  See 38 U.S.C.A. § 7105(b)(1), (c); 
38 C.F.R. §§ 20.302, 20.1103; Person v. Brown, 5 Vet. 
App. 449, 450 (1993). 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis, including on the basis of the lack of new and material 
evidence presented to reopen a prior final claim.  See Evans 
v. Brown, 
9 Vet. App. 273, 285 (1996).  The evidence of record in March 
1985 included service medical records that reflected back 
strain in service on February 18, 1970 (pain in the lumbar 
region) and February 23, 1971 (pain while lifting) which was 
treated with good results, and no reported complaints or 
clinical findings pertaining to the back at the April 1972 
service separation examination.  

Post-service evidence of record at the time of the March 1985 
RO decision reflects muscle strain in 1974, and herniated 
nucleus pulposus diagnosed in September 1978, for which the 
veteran underwent lumbar partial laminectomy of L4-L5 and L5-
S1, excision of disc at L4-L5, and foraminotomy with nerve 
root decompression at L4-L5 and L5-S1.  A lay statement 
received in December 1975 recalled an injury in service from 
jumping from a window, but service medical records reflect 
this was actually an ankle injury.  

Various VA hospitalization reports and outpatient treatment 
records reflect a history of laminectomy in 1978, complaints 
of low back pain in 1981, X-rays in 1981 which revealed no 
abnormalities, and a hospital admission from March to April 
1981 because of a motor vehicle accident, with complaints of 
low back pain, complaints of low back pain in 1982, and 
multiple complaints of chronic pain in other joints.  

A letter from a private doctor of osteopathy, dated in 
February 1983, indicated that he treated the veteran in 
January 1983 for injuries, including low back pain, incurred 
in an automobile accident in January 1983, and that the 
veteran reported three Workers' Compensation claims, 
including for a back injury while at work in 1975, and for 
back surgery while employed in 1978.  Clinical findings 
included reduction of the normal lordotic curvature of the 
lumbar region, and the diagnoses included dorsolumbar sprain.  
The private physician offered the opinion that permanent 
impairment of the dorsolumbar spine was a result of the 
January 1983 automobile accident.  

A hospital report in June 1984 reflects the veteran's 
complaints of low back discomfort, findings of decreased 
mobility of the lower dorsal and lumbar regions, palpable 
discomfort over the entire lumbar region, and discomfort in 
the lumbar region with motion, and stiffness.  The diagnostic 
impressions included to rule out disc disease versus post-
traumatic arthritis of the low back, and status post low back 
injuries in 1971, 1976, and 1979, followed by disc removal at 
L4-L5.  

A November 1984 physician letter reflects that the veteran 
slipped and fell on a wet floor in September 1984 and 
complained of severe pain in the low back which radiated to 
both legs.  Examination revealed tenderness, palpable pain, 
and muscle spasm in the lumbosacral region, resulting in the 
relevant impression of low back trauma (soft tissue) plus 
probable aggravation of existing arthritis.  X-rays of the 
lumbar spine were noted to reveal lordotic curvature slightly 
straightened due to current muscle spasm or postural change.  

In his February 1975 claim, the veteran wrote that he was 
treated for back pain in service in 1972.  In his January 
1983 claim to reopen, he wrote that he incurred a back injury 
in service in 1971.  In his September 1984 claim, he wrote 
that he had been treated for a "back sprain" in 1972, but 
that the injuries and dates were unclear.  In November 1998, 
he wrote that the back injury occurred at the same time as 
his service-connected foot injury.   

The evidence received since March 1985 includes VA outpatient 
treatment records from June 1985 to April 1986, December 1996 
to September 1987, and December 1989 to April 1990 which are 
negative for complaints or findings regarding the low back.  
A September 1990 VA examination report noted the veteran's 
history of postoperative lumbar laminectomy in 1979 [sic], 
and complaints of chronic low back pain with no symptoms of 
nerve root irritation or neurological loss in the lower 
extremities, but with limitation of physical activities due 
to low back pain.  Physical examination revealed a well-
healed midline surgical scar of the back, tenderness in the 
low lumbar area, and low back pain with forward flexion.  The 
impression was postoperative lumbar laminectomy with chronic 
low back pain.  

VA outpatient treatment records dated from March 1990 to 
January 1991 include X-ray evidence of mild disc space 
narrowing of L5 on S1, and that the veteran had displayed 
inappropriate drug-seeking behavior to obtain refills of 
medication.  A January 1999 VA examination report reflects 
that the veteran's chief complaint is his chronic low back 
pain.  A March 1999 magnetic resonance imaging (MRI) of the 
lumbar spine resulted in the following impressions: status 
post left L4 hemilaminectomy; at L4-L5, a large recurrent 
disc bulge with scar tissue; at L3-L4, a central disc bulge 
and small central annular tear; at L2-L3, a central disc 
bulge; and at L5-S1, a central disc bulge.  

In addition, the Board notes that a September 8, 1999 letter 
to the veteran reflects that the veteran had submitted a page 
of medical evidence of in-service treatment dated January 12, 
1971 through March 1, 1971, which had been received by VA on 
March 19, 1999.  This letter reflects that the service 
medical record evidence submitted by the veteran was already 
of record and had been considered. 

Following a careful review of the evidence in this case, the 
Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156 in order to 
reopen his claim for service connection for a back condition.  
The original denial of service connection in October 1975 was 
based on the absence of any findings of a back disability at 
service separation and that the veteran did not show for a 
scheduled VA compensation examination.  At that time, there 
was also no evidence of record to demonstrate a current low 
back disability.  Prior to the 1980 RO decision to reopen the 
veteran's claim and deny service connection, the evidence of 
record demonstrated current low back disability, but did not 
demonstrate continuous low back symptomatology after service 
nor a medical opinion of nexus between the current low back 
disability (at that time herniated nucleus pulposus at L5-S1) 
and disease or injury in service.  In each of the subsequent 
RO denials to reopen, culminating in the most recent denial 
in March 1985, the veteran did not present any evidence of 
continuous low back disability dating from service 
separation, and did not present medical evidence of a nexus 
between current low back disability and disease or injury of 
the low back in service.  

The evidence received since March 1985 still does not consist 
of evidence of continuous low back disability dating from 
service separation, nor of medical evidence of a nexus 
between currently diagnosed low back disability and disease 
or injury of the low back in service, including lumbar pain 
noted during service on two occasions in 1970 and 1971.  
Instead, much of the evidence is cumulative of evidence 
already of record, in that it merely shows post-service 
treatment for low back symptomatology which began after 
service separation, thus establishing that the veteran 
currently suffers from a disorder of the low back, and has 
suffered from that disease beginning after service, facts 
that had already been established in earlier decisions.  The 
repeated histories of in-service low back injury, 1978 
laminectomy for herniated nucleus pulposus, and histories of 
chronic post-service low back pain and stiffness, repeated in 
writing and at presented as medical histories, and clinical 
findings of decreased mobility, discomfort or tenderness, 
muscle spasm, and slightly straightened lumbar lordotic 
curve, are cumulative of evidence already of record in March 
1985, and, therefore, does not constitute "new" evidence.

The additional evidence that shows additional treatment for a 
chronic low back disability, including disc disease, is new 
evidence in that it has not been previously submitted but it 
is essentially cumulative of previously considered evidence 
in that it merely conforms what was known at the time of the 
last prior final RO decision: that the veteran has a chronic, 
symptomatic low back disability, to include disc disease.  
Moreover, this additional evidence is not material evidence 
because it only presents more specific evidence of the same 
underlying low back disability; it does not present any 
evidence of continuous low back disability dating from 
service separation, and does not present medical evidence of 
a nexus between current low back disability and disease or 
injury of the low back in service.  Especially when 
considered in connection with evidence already of record 
which shows a post-service motor vehicle accident (January 
1983) and work-related injury (1975 and 1978) or aggravation 
of the back, with back symptomatology specifically 
attributable to such injuries (February 1983 osteopathic 
physician's opinion), the additional evidence of specific 
diagnosed back disability is even less significant. 

For these reasons, the Board finds that the evidence received 
since the March 1985 RO decision is either cumulative, or is 
not, by itself or in connection with evidence already of 
record, so significant that it must be considered to fairly 
decide the merits of the veteran's claim for service 
connection for a back condition.  Accordingly, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a back condition.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156, 20.302, 20.1103. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
condition, the appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

